763 F.2d 215
119 L.R.R.M. (BNA) 2796, 103 Lab.Cas.  P 11,508
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KROLICKI WHOLESALE MEATS, INC., Respondent.
No. 84-5682.
United States Court of Appeals,Sixth Circuit.
Argued April 30, 1985.Decided June 5, 1985.

Ellen O. Boardman (argued), Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Howard E. Perlstein, Washington, D.C., for petitioner.
David A. McKinnon (argued), Bieber, Brennan, Matranga, McKinnon, Sable & Cross, Mt. Clemens, Mich., for respondent.
Before LIVELY, Chief Judge, JONES, Circuit Judge, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
The Union, Local 26 of the United Food and Commercial Workers, AFL-CIO, filed a complaint with the National Labor Relations Board against the employer, Krolicki Wholesale Meats, Inc., alleging a refusal to bargain in good faith and interference with the employees' rights under the National Relations Act when it discharged five employees after they voiced dissatisfaction with the collective bargaining agreement.  The ALJ found that the employer had violated section 8(a)(1), (3), and (5) of the Act.  The employer filed exceptions and the ALJ filed his final order affirming his earlier decision.  The Board adopted his findings and has petitioned for enforcement of its order.


2
This Court's function is limited to determining whether there is substantial evidence on the record as a whole to support the Board's findings.   NLRB v. Walton Mfg. Co., 369 U.S. 404, 405, 82 S. Ct. 853, 854, 7 L. Ed. 2d 829 (1962).  Having reviewed the record as a whole, we find substantial evidence to support the Board's findings.


3
Accordingly, the order of the Board is hereby ENFORCED.